Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 1/10/2021 have been considered.  Claims 5, 12 have been cancelled and claims 21-22 have been newly added by applicant.  Claims 1-4, 6-11, 13-22 are currently pending.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, line 1, the phrase “The method of claim 2” is repeated and should be removed.  
Appropriate correction is required.



















Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-9 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-9 of parent U.S. Patent No. 10,575,230 B2 to Wang et al. (hereinafter as Wang).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 6-9 of the instant application merely broaden the scope of the claims 1-9 of the Wang Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Wang discloses a method performed by an Access and Mobility Function (AMF) server of managing mobility of a user equipment between a Wireless Local Area Network (WLAN) network and a cellular network (see claim 1, col. 10, lines 23-27), the method comprising: 
sending, by an Access and Mobility Function (AMF) server, a measurement report request to the user equipment, the measurement report request including parameters for measurements to be made by the user equipment of link quality of the cellular network, the WLAN network, or both (see claim1, col. 10, lines 27-32); 
receiving one or more measurement reports from the user equipment (see claim 1, col. 10, lines 33-34); 
determining to initiate a handoff of the user equipment from a first network slice in the cellular network to a second network slice in the WLAN network (see claim 1, col. 10, lines 35-37); and 
sending a handoff message to the user equipment and a base station in the cellular network, the sending being effective to cause the handoff of the user equipment from the first network slice to the second network slice (see claim 1, col. 10, lines 38-41). 
Regarding claim 2, Wang discloses the method of claim 1, further comprising: receiving handoff status from the user equipment, the base station, or both (see claim 2, col. 10, lines 42-44).

Regarding claim 3, Wang discloses the method of claim 2, further comprising: receiving additional handoff status from the WLAN network (see claim 3, col. 10, lines 45-47). 

Regarding claim 4, Wang discloses the method of claim 2, comprising: 
inferring additional handoff status in the second network slice by monitoring user-plane data traffic, control-plane data traffic, or both via the second network slice by the AMF server or by an Access and Mobility Function-Aggregation Proxy (AMF-AP) server (see claim 4, col. 10, lines 48-53).

Regarding claim 6, Wang discloses the method of claim 1, wherein the parameters for the measurements further include one or more of: 
a link quality measurement, an upper-layer metric, a period of time over which to perform the measurements, a time interval between measurements, or a number of measurement reports to provide to the AMF server (see claim 6, col. 10, lines 58-63).

Regarding claim 7, Wang discloses the method of claim 1, wherein the first network slice defines a class of service in the cellular network, and wherein the second network slice defines the class of service in the WLAN network (see claim 7, col. 10, lines 64-67).
 Regarding claim 8, Wang discloses the method of claim 1, the method further comprising: 
connecting user-plane data to the Internet via a serving gateway of the cellular network for the first network slice and the second network slice (see claim 8, col. 11, lines 1-4). 

Regarding claim 9, Wang discloses the method of claim 1, the method further comprising: connecting user-plane data to the Internet via the Internet connection of the WLAN network after the handoff (see claim 9, col. 11, lines 5-7). 














A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 10-11, 14-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-20 of prior U.S. Patent No. 10,575,230 B2 to Wang et al. This is a statutory double patenting rejection.
Regarding claim 10, Wang discloses a system comprising (see claim 10, col. 11, line 8): 
a Wireless Local Area Network (WLAN) network (see claim 10, col. 11, line 9); and 
a cellular network including an Access and Mobility Function (AMF) server (see claim 10, col. 11, lines 10-11), the AMF server configured to:
send a measurement report request to a user equipment, the measurement report request including parameters for measurements to be made by the user equipment of link quality of the cellular network, the WLAN network, or both (see claim 10, col. 11, lines 11-17);
receive one or more measurement reports from the user equipment (see claim 10, col. 11, lines 18-19); 
determine to initiate a handoff of the user equipment from a first network slice in the cellular network to a second network slice in the WLAN network (see claim 10, col. 11, lines 20-22); and 
send a handoff message to the user equipment and a base station in the cellular network, the sending being effective to cause the handoff of the user equipment from the first network slice to the second network slice (see claim 10, col. 11, lines 23-27). 

Regarding claim 11, Wang discloses the system of claim 10, wherein the AMF server is configured to: 
receive handoff status from the user equipment, the base station, or both (see claim 11, col. 11, lines 28-31).

Regarding claim 14, Wang discloses the system of claim 10, wherein the first network slice defines a class of service in the cellular network, and wherein the second network slice defines the class of service in the WLAN network (see claim 14, col. 12, lines 1-4).

Regarding claim 15, Wang discloses the system of claim 10, wherein the cellular network includes an Access and Mobility Function-Aggregation Proxy (AMF-AP) server, and wherein user-plane and control plane traffic of the user equipment in the second network slice is relayed by the AMF-AP server to the cellular network (see claim 15, col. 12, lines 5-10).

Regarding claim 16, Wang discloses the system of claim 15, wherein a handoff status in the second network slice is inferred by monitoring user-plane data traffic, control-plane data traffic, or both over the second network slice by the AMF server or by the AMF-AP server (see claim 16, col. 12, lines 11-15).

Regarding claim 17, Wang discloses the system of claim 10, wherein the AMF server is configured to:
send context information to the user equipment via the second network slice using a WLAN Slice UE Context message (see claim 17, col. 12, lines 16-19). 

Regarding claim 18, Wang discloses an Access and Mobility Function-Aggregation Proxy (AMF-AP) server device (see claim 18, col. 12, lines 20-21) comprising:
one or more processors (see claim 18, col. 12, line 22); and
a memory comprising instructions for an AMF-AP application, the instructions executable by the one or more processors to configure the one or more processors to (see claim 18, col. 12, lines 23-26): 
relay control-plane data for a user equipment from a network slice in a Wireless Local Area Network (WLAN) network to an Access and Mobility Function (AMF) in a cellular network (see claim 18, col. 12, lines 27-29); and 
relay user-plane data for the user equipment in the network slice to the Internet via a serving gateway of the cellular network (see claim 18, col. 12, lines 30-32).

Regarding claim 19, Wang discloses the AMF-AP server device of claim 18, the instructions executable by the one or more processors to configure the one or more processors to:
provide a firewall between the WLAN network and the cellular network (see claim 19, col. 12, lines 33-36).

Regarding claim 20, Wang discloses the AMF-AP server device of claim 18, wherein the server device is configured to connect multiple network slices of multiple WLAN networks to the cellular network (see claim 20, col. 12, lines 37-40).

Claim 13 is rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claim 13 of parent U.S. Patent No. 10,575,230 B2 to Wang et al. (hereinafter as Wang).  
Regarding claim 13, Wang discloses the system of claim 10, wherein the parameters for the measurements further include one or more of: an upper-layer metric, a period of time over which to perform the measurements, a time interval between measurements, or a number of measurement reports to provide (see claim 13, col. 11, lines 37-42).







Allowable Subject Matter
Claims 1-4, 6-9 would be allowable if the non-statutory double patenting rejection of claims 1-4, 6-9 as set forth above is overcome.
Claim 21 is objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the rejected base claim 1 and any intervening claim, and if the non-statutory double patenting rejection of claim 1 as set forth above is overcome.
Claim 22 is objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the rejected base claim 1 and any intervening claim, and if the non-statutory double patenting rejection of claim 1 as set forth above is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method performed by an Access and Mobility Function (AMF) server of managing mobility of a user equipment between a WLAN network and a cellular network, the method comprising:
“sending a measurement report request to the user equipment, the measurement report request including parameters for measurements to be made by the user equipment of link quality of the cellular network, the WLAN network, or both;
receiving one or more measurement reports from the user equipment; determining to initiate a handoff of the user equipment from a first network slice in the cellular network to a second network slice in the WLAN network; and 
sending a handoff message to the user equipment and a base station in the cellular network, the sending being effective to cause the handoff of the user equipment from the first network slice to the second network slice” in combination with other recited elements in claim 1.
	
The present application also relates to a system, including: 
“a cellular network including an Access and Mobility Function (AMF) server, the AMF server configured to:
send a measurement report request to a user equipment, the measurement report request including parameters for measurements to be made by the user equipment of link quality of the cellular network, the WLAN network, or both;
receive one or more measurement reports from the user equipment; determine to initiate a handoff of the user equipment from a first network slice in the cellular network to a second network slice in the WLAN network; and
send a handoff message to the user equipment and a base station in the cellular network, the sending being effective to cause the handoff of the user equipment from the first network slice to the second network slice” in combination with other recited elements in claim 10.

The present application also relates to an Access and Mobility Function-Aggregation Proxy (AMF-AP) server device comprising: 
“the instructions executable by the one or more processors to configure the one or more processors to: 
“relay control-plane data for a user equipment from a network slice in a WLAN network to an Access and Mobility Function (AMF) in a cellular network; and
relay user-plane data for the user equipment in the network slice to the Internet via a serving gateway of the cellular network” in combination with other recited elements in claim 18.

In claim 21, the method of claim 1, further comprising:
communicating using air interface resources in the cellular network dedicated to the first network slice; and
allocating dedicated air interface resources for the second network slice in the WLAN network.

In claim 22, the method of claim 8, further comprising:
dedicating resources of the AMF and the serving gateway of the cellular network to the first network slice and the second network slice.

The closest prior art, Alfoudi et al. (Traffic Management in LTE Slicing Networks, April 2017), teaches a UE handing over from one network slice in an LTE network to a network slice in a Wi-Fi network.  
A second prior art, Edge (US Publication 2019/0037338 A1), teaches using a measurement request and report to use the location parameters measured to support mobility of a UE, including cell change and handover.  
However, Alfoudi and Edge, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims 1, 10, and 18   above.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471